Be Tt
oo

AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Alvaro Augusto Sis-Tista Case Number: 3:20-mj-20246

 

Karen M Steyensmnrunn.
Defendant's Attorng

  

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 94088298 cry
. | qo 202
THE DEFENDANT: | | FER 9 8 2029
pleaded guilty to count(s) 1 of Complaint men GhEAK US DISTRICT CSHRT
SOOTRER Th ar
C1 was found guilty to count(s) BOUTHERN DISTAICT Se GR cata
after a plea of not guilty. ,

Accordingly, the defendant j is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section _ Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ol
The defendant has been found not guilty on count(s) .
LI Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term. e/

= SERVED | O days

XX] Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

‘Monday, February 3, 2020
Date of Imposition of Sentence

Received — AE —-

DUM _ HONORABLE BARRY M. KURREN
| UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy —--3:20-mj-20246

 

 
